Appeal by the defendant from a judgment of the Supreme Court, Kings County (Patterson, J.), rendered March 23, 1993, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court erred when it prohibited the defense counsel from questioning the defendant concerning certain prior false state-*724merits he had given the police that were inconsistent with his trial testimony. Although it is well settled that a party may not impeach his or her own witness (see, Becker v Koch, 104 NY 394; Richardson, Evidence § 6-424 [Farrell 11th ed]), the intent here was not to impeach the witness. Rather, the statements were to be elicited to mitigate the more damaging effect they would have if elicited on cross-examination by the prosecutor and to permit the defendant a chance to explain why he had made the false statements in the first instance (cf., Richardson, Evidence § 509 [Prince 10th ed]; People v Minsky, 227 NY 94). However, based on the overwhelming evidence of guilt, the error was harmless (see, People v Crimmins, 36 NY2d 230). Indeed, the defendant’s prior statements were less inculpatory than his trial testimony and he was afforded an opportunity to explain his reasons for making them on redirect examination.
We have considered the defendant’s remaining contentions and find them to be without merit. Balletta, J. P., Ritter, Altman and Hart, JJ., concur.